Citation Nr: 0025110	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Evaluation of status post arthroscopy, surgical repair of 
the meniscus and plica of the right knee, currently evaluated 
as noncompensable.

4.  Evaluation of metacarpal instability of the left wrist, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied his claims of service 
connection for a bilateral knee disability, a left wrist 
disability, and a bilateral eye disability.  The veteran and 
his representative appeared before a hearing officer at a 
hearing at the RO in September 1994.  In a December 1994 
decision, the Hearing Officer granted service connection for 
metacarpal instability of the left wrist and status post 
arthroscopy, surgical repair of the meniscus and plica of the 
right knee.  The RO assigned noncompensable evaluations for 
these disabilities.  In March 1997, the Board REMANDED this 
case to the RO for additional development.  The case has been 
returned to the Board for further appellate review. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
compensable evaluations for his right knee and left wrist 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The record reflects that the veteran failed to report for 
VA examinations scheduled in January 2000; there is no 
evidence of record of "good cause" which would excuse the 
failure to report for these examinations.

2.  Competent evidence of a left knee disability is not of 
record.

3.  Competent medical evidence of a current diagnosis of 
bilateral eye disability is not of record.

4.  The veteran's status post arthroscopy, surgical repair of 
the meniscus and plica of the right knee has been manifested 
by subjective complaints of pain, swelling, and giving way.

5.  The veteran's metacarpal instability of the left wrist 
has been manifested by subjective complaints of pain and 
occasional swelling, with objective evidence of popping on 
movement. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim for service connection for a 
bilateral eye disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for a compensable evaluation of the 
veteran's status post arthroscopy, surgical repair of the 
meniscus and plica of the right knee have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.665, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1999).

4.  The criteria for a compensable evaluation of the 
veteran's metacarpal instability of the left wrist have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.665, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the case was remanded, for appropriate VA 
examinations to determine the nature and extent of the 
current disorders and whether such disabilities were related 
to the veteran's service.  Individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. §§ 3.326(a), 
3.327(a), 3.655 (1999).  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  This regulation is only enforced if 
the claimant cannot show good cause for missing a scheduled 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a),(b) (1999).  In this case, the examinations were 
scheduled, but the veteran failed to report.  The Board 
further finds that the veteran failed without good cause to 
report for necessary VA examinations.  Accordingly, under the 
provisions of 38 C.F.R. § 3.665, where a veteran fails to 
report for scheduled examinations without good cause, his 
claims will be decided on the evidence of record.

I.  Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A.  Left knee disability

Service medical records reflect that the veteran was seen for 
complaints of pain in the left knee.  A loose body in the 
left knee was noted.  On Medical Evaluation Board in May 
1993, retropatellar crepitation was noted, and the diagnosis 
was bilateral retropatellar pain syndrome.  

At a January 1994 VA examination, the veteran complained of 
pain in the left knee posterior to the kneecap.  On 
evaluation, passive range of motion revealed no crepitation 
or clicking.  The knee extended to full neutral zero position 
and flexed to 135 degrees.  There was no diagnosis of a left 
knee disability.

At a September 1994 RO hearing, the veteran testified that he 
experienced pain, swelling, and catching in his left knee.

The RO scheduled the veteran for a VA examination and 
requested that the veteran submit any evidence of private or 
VA medical treatment.  The veteran did not respond to the 
request for additional medical evidence and failed to report 
for the scheduled examinations.  Thus, the Board finds that 
the veteran's claim for service connection for a left knee 
disability is not well grounded.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, he cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 608, 611 (1992).  

Here, the Board notes that there is no competent medical 
evidence of the existence of a left knee disability after 
service.  VA medical records reflect that the veteran 
referred to pain in the left knee; however, there was no 
diagnosis of a left knee disability.  Moreover, the veteran 
failed to report for a subsequent scheduled examination and 
did not submit any medical evidence of a diagnosis of a left 
knee disability after service.  The Court has held that in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for a left knee disability is not well 
grounded.  Accordingly, the claim for service connection for 
a left knee disability is denied.  38 U.S.C.A. § 5107 (West 
1991).

B.  Bilateral eye disability

At his December 1984 entrance examination, the veteran's 
vision was 20/200 in both eyes, corrected to 20/20.  It was 
noted that the veteran wore glasses.  At a June 1992 
examination, his vision was 20/60 in both eyes, corrected to 
20/20.  In August 1993, the veteran reported that a heavy box 
fell on his head and he had been seeing spots in front of his 
eyes.  The assessment was blurred vision, with increased 
blood pressure and weight.  A September 1993 eye examination 
found possible retinal detachment of the right eye.  However, 
a follow-up evaluation in mid-September revealed normal 
ocular health, with questionable migraine equivalent.  A 
November 1993 service medical record noted operculum of both 
eyes with good retinal pigment epithelium.

At a December 1993 VA examination, the veteran complained of 
seeing constant, diffuse flashing lights, even at night that 
were worsening, becoming brighter and blurry vision.  He 
reported a head injury when a box fell on head during 
service.  On evaluation, visual fields were full and the 
extra ocular movements were intact.  There was no injection 
of the conjunctiva, no opacity of the cornea or lens.  The 
irises were intact.  Retinal examination with scleral 
depression, 360 degrees bilaterally revealed healthy optic 
nerve head.  There were no lesions, retinal holes, or retinal 
tears bilaterally and the macula were intact.  The impression 
included photopsia bilaterally, atypical for vitreous 
traction, need MRI to finish evaluation, and photopsia 
unlikely to be due to intraocular disease.  A September 1994 
VA neurological evaluation also recommended a MRI of the head 
to determine etiology.

As noted above, the veteran failed to report for subsequently 
scheduled VA examinations.  In this case, it was absolutely 
necessary that additional VA examinations be performed to 
adequately evaluate the veteran's claim.  However, as the 
veteran failed to report for such, the Board was unable to 
evaluate the veteran's disability.  Thus, the Board finds 
that the veteran's claim for service connection for a 
bilateral eye disability is not well grounded.  While the 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay statements as to the 
existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  See Layno; 
Espiritu.  Here, as there is no competent medical evidence of 
a current disability of the eyes after service, there can be 
no valid claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44 (1992).  Therefore, the Board concludes 
that the veteran's claim for service connection for a 
bilateral eye disability is not well grounded.  Accordingly, 
the claim for service connection for a bilateral eye 
disability is denied.  38 U.S.C.A. § 5107 (West 1991).
  
The Board notes that the Court has held that if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   In this case, the 
veteran's silence and non-cooperation with the RO's efforts 
has effectively stymied the process by which his claim could 
have been developed.  In other words, because the veteran did 
not respond to the RO's inquiry and his failure to report to 
scheduled examinations, he has effectively derailed the RO's 
efforts to assist him in the development of this claims.  See 
Brock v. Brown, 10 Vet. App. 155 (1997); Wamhoff v. Brown, 8 
Vet. App. 459 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
See also 38 C.F.R. § 3.665 (1999).

II.  Evaluations

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issue in the instant case, the Board has continued these 
issues as entitlement to a compensable evaluation.  The 
veteran is not prejudiced by the naming of these issues.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluations on appeal from the initial 
grant of service connection.  

As set forth above, individuals for whom medical examinations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 
(1999).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated on the basis of the evidence of 
record.  38 C.F.R. § 3.655(a),(b) (1999).  Here, the Board 
found that the veteran failed to report for the scheduled 
examinations without good cause; therefore, the claims were 
evaluated on the evidence of record.   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Right knee

Under the Schedule For Rating Disabilities, slight recurrent 
subluxation or lateral instability of the knee warrants the 
assignment of a 10 percent disability evaluation.  A 20 
percent evaluation contemplates moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
contemplates severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Where, 
however, the limitation of motion of the specific joint is 
noncompensable under the codes, a rating of 10 percent is for 
application for each major joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

Service medical records reveal that the veteran had surgery 
prior to service for stapling of a tendon in the right knee.  
During service, he was seen complaining of right knee pain 
and decreased range of motion.  Evidence indicated that the 
veteran had injured his knee prior to service.  During 
service, the veteran underwent arthroscopy and surgical 
repair to meniscus and plica.  At a Medical Evaluation Board 
evaluation, the veteran continued to complain of anterior 
knee pain with retropatellar crepitus and diffuse tenderness 
on the medial and lateral femoral condyle.  Range of motion 
was 0 to 135 degrees, and there was no effusion.  The knee 
was stable to varus and valgus stress.  The diagnosis was 
bilateral retropatellar pain syndrome.

At a January 1994 VA examination, the veteran reported that 
he had continued to experience pain in his knee since surgery 
during service.  On evaluation, there was a 7-inch scar on 
the medial aspect of the right knee.  Drawer's sign was 
negative.  Passive range of motion did not reveal any 
crepitus or clicking.  The range of motion was 0 to 135 
degrees, and the examiner noted that there was no limitation 
of movement of the right knee.  The impression included 
internal derangement of the right knee, postoperative and 
residuals of right knee surgery. 

At his September 1994 RO hearing, the veteran testified that 
he experienced pain and swelling in the right knee and that 
it occasionally gave way.

In order to obtain current medical evidence regarding the 
right knee disability, the RO scheduled the veteran for a VA 
examination in January 2000, but the veteran failed to report 
to the examination.  Under the applicable criteria, when 
entitlement or continued entitlement to a benefit, such as a 
claim for an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report to such 
an examination, or re-examination, the claim shall be denied.  
38 C.F.R. § 3.665(a) & (b) (1999); Engelke v. Gober, 10 Vet. 
App. 396 (1997).  

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
See Layno, 6 Vet. App. at 470.  In this case, he maintains 
that his evaluation for his right knee should be higher as he 
experienced pain, swelling, and instability in his knee.  The 
RO has rated the knee disability under Diagnostic Code 5257, 
subluxation or lateral instability of the knee.  Upon review 
of the evidence, the Board notes that although the veteran 
has complained of giving way of the left knee with associated 
symptoms including locking, swelling, and pain, there is no 
objective evidence of recurrent instability or subluxation.  
Additionally, there was no objective evidence of limitation 
of motion with pain or arthritis as required for a 
compensable evaluation under Diagnostic Codes 5003, 5010, 
5260, 5261.  The Board has considered the propriety of the 
current evaluation of the right knee disability as well as 
the veteran's failure to report for examination, and 
concludes that in the absence of objective medical evidence 
showing subluxation or lateral instability, limitation of 
motion, or pain, a compensable rating under any of the above 
diagnostic codes would not be appropriate.

B.  Left wrist

The veteran's service-connected right wrist disorder is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
criteria for a 10 percent disability evaluation is met when 
either limitation of palmar flexion in line with the forearm 
or dorsiflexion less than 15 degrees.  Id.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (1999).  The average normal 
ranges of motion of the wrist are dorsiflexion to 70 degrees 
and palmar flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I 
(1999).  

Service medical records revealed that the veteran complained 
of hitting his left wrist on a desk and hearing a popping 
sound.  The veteran complained of pain and popping when 
lifting heavy items.  On evaluation, there was full range of 
motion with no tenderness.  There was midcarpal laxity of the 
left wrist.  X-rays were within normal limits.  The 
impression was midcarpal instability of the left wrist.

At a January 1994 VA examination, the veteran complained of 
popping and laxity of the left wrist with some discomfort.  
On evaluation, there was palpable audible subluxation of the 
carpal bones, proximal row of the left wrist.  The examiner 
noted that range of motion was normal.  X-rays of the left 
wrist revealed no evidence of fracture or subluxation with 
well maintained joint spaces.  The diagnoses included laxity 
of the left wrist.  

At the September 1994 RO hearing, the veteran testified that 
he experienced pain, weakness, and popping in the left wrist.  
The hearing officer noted that an audible popping sound was 
heard when the veteran moved his hand.  

As noted above, the veteran was scheduled for additional VA 
examinations in January 2000, but failed to report.  The 
veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
See Layno, 6 Vet. App. at 470.  In this case, he maintains 
that his evaluation for his left wrist should be higher as he 
experienced pain, weakness, and popping in his left wrist.  
The RO has rated the knee disability under Diagnostic Code 
5215.  Upon review of the evidence, the Board notes that 
although the veteran has complained of pain and popping, 
there is no limitation of motion and no evidence of 
arthritis.  Further, because he failed to report for 
examination, there is nothing in the record upon which to 
make an assessment as to the impairment due to the alleged 
pain, weakness or popping, if any.  Thus, under the evidence 
of record, the Board finds that a compensable evaluation is 
not warranted.

The Board notes that, in this case, it was absolutely 
necessary that additional VA examinations be performed to 
adequately evaluate the veteran's claim.  Unfortunately, the 
veteran failed to cooperate by appearing for examinations or 
submitting evidence in support of his claims.  As noted 
above, the veteran cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  Under these circumstances, 38 
C.F.R. § 3.665(b) directs that the claim for an increased 
evaluation will be denied.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims for compensable evaluations for right knee 
and left wrist disabilities.

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.


ORDER

Service connection for a left knee disability is denied.  
Service connection for a bilateral eye disability is denied.  
Entitlement to a compensable evaluation for status post 
arthroscopy, surgical repair of the meniscus and plica of the 
right knee is denied.  Entitlement to a compensable 
evaluation for metacarpal instability of the left wrist is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

